[Cite as State v. Fawcett, 91 Ohio St. 3d 1, 2000-Ohio-195.]




           THE STATE OF OHIO, APPELLEE, v. FAWCETT, APPELLANT.
                [Cite as State v. Fawcett (2000), 91 Ohio St. 3d 1.]
Appellate procedure — Courts of appeals have jurisdiction to review judgments
       entered by those inferior courts located within the territorial boundaries
       of their appellate districts.
(No. 99-2074 — Submitted November 14, 2000 — Decided December 28, 2000.)
     CERTIFIED by the Court of Appeals for Wood County, No. WD-99-062.
                               __________________
                             SYLLABUS OF THE COURT
Courts of appeals have jurisdiction to review judgments entered by those inferior
       courts located within the territorial boundaries of their appellate districts.
                               __________________
       COOK, J. In 1999, the Fostoria Municipal Court, which is located in
Seneca County, Ohio, convicted and sentenced defendant-appellant, Steven A.
Fawcett, of a misdemeanor offense. Fawcett timely appealed to the Third District
Court of Appeals.
       Because the crime of which Fawcett was convicted apparently took place
in that portion of Fostoria, Ohio, that is located within Wood County, which is not
within the Third Appellate District, the court of appeals dismissed Fawcett’s
appeal without prejudice for a perceived lack of jurisdiction. Fawcett then filed a
motion to amend his notice of appeal in the Court of Appeals of the Sixth District,
in which Wood County is located. The Sixth District denied the motion and
dismissed the appeal for want of jurisdiction, reasoning that although the Fostoria
Municipal Court has jurisdiction over a portion of Wood County, the appellate
district in which a lower court is located determines jurisdiction over the appeal.
                              SUPREME COURT OF OHIO




          The Sixth District certified that a conflict existed between its judgment
and the judgment of the Third District in the same case. The certifying court
supported its certification by setting forth the issue of law upon which the two
appellate courts differ. It framed the conflict issue as follows: “Is the jurisdiction
of an Ohio appellate district contingent upon the county where the trial court is
located or upon the county where the incident which is the subject of the case
occurred?” This court agreed with the certifying court that a conflict exists and
accepted jurisdiction of this appeal on that basis.
          This case presents the issue of whether one must look to the geographic
location of the trial court or the geographic location of the wrongdoing to
determine where to bring an appeal. With this opinion we confirm that it is the
geographic location of the trial court that determines the appropriate appellate
court to have jurisdiction.
          The Ohio Constitution specifically confers appellate jurisdiction over
inferior courts of record based upon the location of the lower court, and not upon
the situs of the underlying cause of action. Section 3(A), Article IV of the Ohio
Constitution provides that “[t]he state shall be divided by law into compact
appellate districts in each of which there shall be a court of appeals.” The
jurisdiction of an appellate district is then described in Section 3(B)(2), Article IV
as follows:
          “Courts of appeals shall have such jurisdiction as may be provided by law
to review and affirm, modify, or reverse judgments or final orders of the courts of
record inferior to the court of appeals within the district.” (Emphasis added.)
          Additionally, R.C. 2501.02 codifies the constitutional declaration that
appellate jurisdiction is dependent upon the location of the inferior court of
record:
          “In addition to the original jurisdiction conferred by Section 3 of Article
IV, Ohio Constitution, the court [of appeals] shall have jurisdiction * * * to




                                           2
                                      January Term, 2000




review * * * judgments or final orders of courts of record inferior to the court of
appeals within the district.” (Emphasis added.)
         Both the relevant constitutional and statutory provisions describe the
jurisdiction of a court of appeals as dependent upon the location of the inferior
court of record from which an order is being appealed. Accordingly, we hold that
courts of appeals have jurisdiction to review judgments entered by those inferior
courts located within the territorial boundaries of their appellate districts. See
Heckler Co. v. Napoleon (1937), 56 Ohio App. 110, 118, 8 Ohio Op. 171, 174, 10
N.E.2d 32, 35 (holding that, under constitutional and statutory provisions
analogous to Section 3, Article IV of the Ohio Constitution and R.C. 2501.02,
“the jurisdiction of the Court of Appeals to review * * * judgments of the
common pleas court is limited to common pleas courts within the appellate
district”).
         Applying this holding to the instant case, we note that R.C. 1901.01(A)
established the Fostoria Municipal Court. That court has jurisdiction within the
corporate limits of Fostoria, R.C. 1901.02(A), as well as “within Loudon and
Jackson townships in Seneca county, within Washington township in Hancock
county, and within Perry township in Wood county.” R.C. 1901.02(B). Although
the General Assembly has established that Wood County is part of the Sixth
Appellate District, R.C. 2501.01(F), the Fostoria Municipal Court itself is located
in Seneca County, and Seneca County is part of the Third Appellate District. R.C.
2501.01(C). Therefore, because the Fostoria Municipal Court is an inferior court
of record sited in the Third District, we find that appellate jurisdiction properly
rested with that district. The judgment of the Sixth District is affirmed.1
                                                                             Judgment affirmed.

1. Fawcett seeks on appeal for this court to reverse the dismissal of his appeal to the Third
District. The cause before this court is the certified conflict arising from the decision of the Sixth
District, however, and not the decision of the Third District. See Section 2(B)(2)(e), Article IV,
Ohio Constitution.




                                                  3
                               SUPREME COURT OF OHIO




          MOYER, C.J., PATTON, F.E. SWEENEY and LUNDBERG STRATTON, JJ.,
concur.
          PFEIFER, J., concurs separately.
          DOUGLAS, J., dissents.
          JOHN T. PATTON, J., of the Eighth Appellate District, sitting for RESNICK,
J.
                                   __________________
          PFEIFER, J., concurring. This case is confusing because we generally
associate venue with the situs of a crime. However, appellate jurisdiction does
not comport with our common understanding of venue; appellate jurisdiction is
constitutionally grounded in the location of the lower court. Section 3(B)(2),
Article IV of the Ohio Constitution. Therefore, even though Fostoria Municipal
Court is the proper venue for crimes occurring in portions of three different
counties (Wood, Hancock, and Seneca) and two different appellate districts (the
Sixth and the Third), appellate jurisdiction of the decisions of the Fostoria
Municipal Court is proper only in the Third Appellate District.
                                   __________________
          Barbara Dibble, Fostoria Assistant City Prosecutor, for appellee.
          Kahler & Kahler Law Offices and Richard A. Kahler, for appellant.
                                   __________________




                                             4